DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Gurin in view of Suhami and further in view of Kwak disclose Method for setting parameters for individual adaptation of an audio signal, comprising: performing a first listening test with the following substeps: playing a plurality of first audio signals with different levels and for different frequency ranges to output a plurality of first acoustic signals of different sound pressure levels in the different frequency ranges to an individual; obtaining feedback per frequency range of the different frequency ranges from the individual, which of the plurality of first acoustic signals is above an individual listening threshold; and using, per frequency range of the different frequency ranges, the lowest level of the different levels of the plurality of first audio signals for which feedback is available, which characterizes the associated first acoustic audio signal as an acoustic audio signal above the individual listening threshold, as a level for the individual listening threshold per frequency range of the different frequency ranges; performing adaptation of a second audio signal with the following substeps: playing the second audio signal according to a total volume level selected by the individual considering a sound adaptation characteristic map to output a post-processed second acoustic signal to the individual; and varying the sound adaptation characteristic map by 
None of the prior art of record disclose in their entirety or in combination the claimed limitation “wherein performing the adaptation of the second audio signal is repeated for different total volume levels; and wherein the method comprises storing the sound adaptation characteristic map per total volume level.”
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761. The examiner can normally be reached M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/KUASSI A GANMAVO/Examiner, Art Unit 2651                                                                                                                                                                                                        
/MATTHEW A EASON/Primary Examiner, Art Unit 2651